DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the RCE Request of October 8, 2021 and the amendment filed November 12, 2021 wherein claim 1 was amended and new claims 26-31 added.  Claims 2-3, 6-7, 12-16 and 19-20 have been canceled.  Claims 1, 4-5, 8-11, 17-18 and 21-31 are pending and have been examined.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  Please see the discussion concerning Fig. 3 in Section 112(a) rejection below.  Fig. 3 should be amended to return it to how it was originally filed.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the term “groove” in para [0023].  Please see discussion below in the Section 112(a) rejection.


  Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-5, 8-11, 17-18 and 21-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 
Regarding both amended independent claim 1 and new independent claim 31,  each of these claims now recites a first substrate having a plurality of grooves with different sizes, with claim 1 also reciting a plurality of super-aligned carbon nanotube arrays being “fixed in” the plurality of grooves and new claim 31 reciting a plurality of super-aligned carbon nanotube arrays with different sizes being on the first substrate with the grooves with different sizes configured to fix the arrays with different sizes on the first substrate.   
The prosecution history of claim 6, Fig. 3 and the portion of the specification discussing Fig. 3 is set for the below.  The examiner believes this is necessary to clarify the record in view of the fact that portions of claim 6 are now recited in the independent claims and the examiner erred in accepting a previous amendment to the specification, drawings and claims.
The amendment to claim 1 and new claim 31 recite features formerly found in claim 6.  Claim 6 as originally filed recited “the first substrate comprises a plurality of card slots with different sizes, and the plurality of card slots with different sizes is configured to fix a plurality of super-aligned carbon nanotube arrays.”  Similarly, the specification as originally filed stated:  “Fig 3. shows the first substrate 130 in one embodiment further comprising a plurality of different sized card slots 132, therefore, a 
Fig. 3 as originally filed is set forth below:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

In the first office action of June 5, 2020, claim 6 was rejected under Section 112, the examiner finding the term “card slots” was unclear and questioned whether Fig. 3 represented annular slots.  Furthermore, the examiner questioned what was meant by the term “card.”  In order to advance prosecution, the examiner interpreted “card slot” to include depressions, apertures and/or annular slots.   
In the amendment filed July 15, 2020, Applicant amended claim 3 as follows
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Also, both the specification and claim 6 were amended to delete the term “card slots” and replace it with “grooves.”   In the final rejection of October 26, 2020, the 
Upon review, the examiner finds the acceptance of the amendments to claim 6, Fig. 3 and the specification was incorrect as there was no support in the specification and claims as originally filed for replacing “card slots” with “grooves” and no support in the specification for modifying the drawings to switch locations of the element 132 and add the element 120.  Claim 6 as originally filed only states the plurality of card slots are “configured to fix” a plurality of arrays, but fails to state to what the arrays are being fixed.  Because the drawings as originally filed did not include the reference numerals 120 in Fig. 3, the drawing alone does not support a finding that an array is fixed “in” a card slot.  The specification as originally filed only states the arrays of different sizes “can be fixed on the first substrate” but does not state that such fixing occurs in the card slots which are not otherwise described.  
The specification, drawings and claims as originally filed also do not support the finding that the sets of double circles of Fig. 3 represent a narrow annular slot and thus changing the term “card slot” to “groove” is not supported by the original filing.  A groove is defined by Merriam-Webster as a “long narrow channel or depression” (see Attached definition).   Because the term “card slot” as used in the specification and claims was unclear and the drawings as originally filed did not illustrate a long narrow channel or depression, the examiner should not have accepted Applicant’s revisions.  
Thus, in view of the above explanation, support is not found for the amendment to claim 1 or new claim 31 recitation of a plurality of “grooves.”   Further, although there is support for a plurality of card slots configured to fix a plurality of arrays with different 
There is also no support in the specification as filed for the recitation in new claim 29 of an array grown on a second substrate being fixed in a plurality of grooves with different sizes.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27, 28, 29 and 31 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 27, it is recited as depending from claim 27, rendering the claim unclear.
Regarding claim 28, it is recited as depending from claim 28, rendering the claim unclear.
Regarding claim 29, “the super-aligned carbon nanotube array” lacks antecedent basis.
Regarding claim 31, “the . . .  array” in the last paragraph lacks antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 8-11, 17-18 and 22-31 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., US 2011/0159190 (hereafter Liu) in view of Lemaire, US 2007/0237959 (hereafter Lemaire),  Zhang et al., “Strong, Transparent, Multifunctional, .

Regarding claims 1 and 31, Liu teaches a double-sided tape device (Fig. 2, chamber 100 with nanotube array 20 from which film 40 (i.e., tape) is drawn (paras [0016]-[0020]; the film 40 is described at para [0036] as a “free standing structure” that does not require a substrate, thus teaching a double-sided film or tape being made from the carbon nanotube segments held together by van der Waals attractive force).
It is initially noted that both claims 1 and 31 positively recite a plurality of super-aligned carbon nanotube arrays configured for drawing a double-sided tape therefrom,  however, both claims 1 and 31 are apparatus claims, not method claims, and the nanotube arrays are material being worked upon by the apparatus to draw the double-sided tape.  Therefore, limitations regarding the arrays and resulting tape are only considered to the extent such limitations also limit the structure of the apparatus.     
Regarding the limitation of a shell, Liu, Fig. 2 illustrates the chamber 100 is an enclosed space (Abstract) and defined by a plurality of attached walls (i.e., a shell).
 Regarding the requirement that the shell have an opening and drawing elements that draw double-sided tape through the opening, although not shown in Fig. 2 (described as a “schematic structural view” at para [0011]), Liu, para [0035] states: “the carbon nanotube film 40 can be pulled out from the chamber 100 with at a speed greater than 10 meters per second.  For example, the speed of pulling the carbon nanotube film 40 can be greater than 550 meters per second, if an absolute vacuum 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to provide the apparatus of Liu with one or more access features (i.e., doors, gates, lids or flaps) formed in the walls, bottom or top of the chamber for the predictable use of moving both equipment and materials in and out of the chamber, including the film (i.e., double-sided tape) formed in the chamber and equipment used to hold such tape.  Additionally, it would have been obvious to form an openable access feature in a side of the chamber wherein a wall might otherwise block the longitudinal path upon which the tape is drawn, to predictably accommodate the withdrawal of a long length of tape from the chamber, which may be desired for a particular application, for example, the long strip of tape illustrated in Zhang, Fig. 1a, discussed in more detail below.      
Liu further teaches a first substrate located in the shell (a lower surface or floor of the chamber is considered a “first substrate” (an underlying substance or layer) as it is located under the array 20 and other tooling located in the device).
Regarding the recitation of a super-aligned carbon nanotube array located in the shell and on the first substrate, the super-aligned carbon nanotube array being configured for drawing a double-sided tape therefrom, as set forth above, this limitation is directed to material being worked upon and not the structure of the apparatus, other than the apparatus must provide a location for the array.  Liu at Fig. 2 teaches an array 20 that can be a super-aligned array of carbon nanotubes that is located within the 
Regarding the limitation of at least two drawing elements, Liu at Fig. 2 illustrates a drawing element 51 that is described as an adhesive bar (para [0031]), a drawing element 52 described as a fixing device in the form of a U-shaped clamp having an adjustable opening facing the array 20 (para [0032]) and a drawing element 50 identified as a stretching device (para [0032]), all of the elements 50, 51 and 52 are spaced from the array 20 during operation of the device and are used to fix and draw the film 40 (paras [0032]-[0033]).  The adhesive bar 51 is the only drawing element that is fixed to the film being drawn from the array 20.  
Regarding the recitation that the drawing elements are “always” spaced from the nanotube array(s), this limitation is understood as being a process of use limitation that does not further limit this apparatus claim.  The claim recites no element or feature that fixes or limits the movement of the drawing elements with respect to a nanotube array that are otherwise in the form of separable, freely movable sheets (see also claims 8-10).  
Regarding the limitation that the at least two drawing elements are configured to fix the double-sided tape and draw out the double-sided tape from the shell, the elements 50, 51 and 52, operate in concert to fix and draw the film 40 para [0033] and thus are also capable of (i.e., configured) to both fix and draw or pull the film out of the chamber 100 as described in para [0035]).  Although not shown in Fig. 2 (described as 
Liu is silent as to locating the drawing elements in direct contact with the first substrate, the device floor.  Furthermore, the drawing elements of Liu are not taught as being in the form of a stacked sheet structure, with only one surface of an uppermost sheet structure being securable to the tape being drawn from the array.
Lemaire teaches apparatus and methods for growing nanotube forests (i.e., arrays) and forming nanotube films (Abstract).  Lemaire teaches it is known from Zhang to draw a sheet from a nanotube forest using an adhesive strip in the form of “a 3M Post-It NoteTM” (para [0088]); see Fig. 1A and also see alternative Fig. 1D that is an adhesive bar (para [0309]) similar to what is taught by Liu).   Zhang teaches an example wherein a hand drawing process was initiated using a “3M Post-it Note” for teasing a nanotube film from a nanotube forest (page 1216, first paragraph and Fig. 1 A, providing a photograph of the narrow film or strip being pulled using the note, the film being pulled along a length of a long, flat surface (i.e., substrate).  
Post-it® brand notes are well known as being provided in the form of a stack, adjacent sheets being temporarily bonded together through an adhesive strip located on each note paper sheet.  In drawing methods illustrated in Figs. 1A and 1E of Lemaire, 
Even though it is the examiner’s position that the claim limitation that at least two drawing elements are “always” spaced from the carbon nanotube array does not further this apparatus claim, in order to advance prosecution, on the merits, it is noted that Lemaire teaches an embodiment at Fig. 1H and para [0099] wherein a second adhesive sheet 111 is attached to the double-sided film or tape 99 after the film has been pulled from the array by a first sheet.  Thus, during a process of Lemaire, the second sheet (that may be otherwise movable anywhere) is “always” spaced from the array.  Lemaire further teaches that a third sheet can be simultaneously attached to the bottom of the film so that the film can then be cut and the third sheet then becomes the “first” adhesive sheet 110 for continued pulling of additional film.   Thus, Lemaire teaches at least two sheets of its stack of sheets that are “always” spaced from the array.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the apparatus of Liu to use a drawing elements in the form of a Post-it® brand notes according to Lemaire and Zhang, in lieu of the adhesive bar of Liu, the sheets being available for removal from a stack of sheets made up of at least two drawing elements, to not only tease the tape from the array, but further including at least two sheets that are spaced from the array while fixed to the tape, with the surface of the top sheet of the note stack used to fix the carbon nanotube tape drawn from the array.  Such a Post-it® brand note combination providing an adequate drawing element alternative to the adhesive bar of Liu, also having the ® brand notes are well known.  It has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. MPEP 2141 discussing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007). 

Regarding the amendments to claim 1 also recited in new claim 31 that changes the former recitation of a singular array and groove to recitations of a plurality of grooves with different sizes and a plurality of super-aligned carbon nanotube arrays, the claim 1 recitation of the arrays being fixed in the plurality of grooves with different sizes,  and the claim 31 recitation that the plurality of grooves with different sizes is configured to fix the plurality of super-aligned carbon nanotube arrays with different sizes on the first substrate, please see the Section 112 rejection above regarding lack of support for claiming a plurality of  “grooves” and lack of support for the claim 1 recitation of “fixed in.”  In order to consider these limitations on the merits, the term originally used in the specification of “card slot” is again considered and understood for the purpose of this examination to be any structure or structural feature dedicated to fixing an array onto the substrate. 

Fan teaches an apparatus for drawing carbon nanotube film from a carbon nanotube array 116 located on a specimen holder 112 (Abstract; Fig. 1; paras [0012]-[0015]).  The specimen holder 112 of Fan is understood as a card slot, i.e., a structure sized and shaped to hold an array during transport and then in a desired location in an apparatus for applying drawing carbon nanotube film.  It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to utilize a specimen holder of Fan for fixing an array to a substrate of Liu/Lemaire/Zhang as a predictable, adequate, equivalent, alternative means for fixing an array in a desired location in a double-sided tape device of Liu/Lemaire/Zhang.
Regarding the recited plurality of array holding features of various sizes, Wirth teaches a dispenser for a plurality of rolls of pressure sensitive tape that further includes a tape storage compartment with outer walls and a lid, individual structures (i.e., “card slots”) for holding the different tapes, as well as openings in addition to the hinged cover for removing individual strips of the different tapes (see Figs. 1-4 and col. 4, line 45 to col. 5, line 23).   It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the apparatus of Liu/Lemaire/Zhang/Fan to include a plurality of structures for holding a plurality of carbon nanotube arrays for the predictable advantage of having many different tape material sources available in one dispenser, as taught by Wirth.  Furthermore the only 

Regarding claims 8-11, these claims recite well-known properties of the Post-it ® brand notes used by Lemaire/Zhang that are conventionally provided in the form of a stack, each sheet having an adhesive layer in the form of an adhesive strip and adjacent sheets being temporarily bonded together through the adhesive strip located on each note paper sheet, the sheets capable of being separated without damage and capable of being attached to a substrate by attachment of the lowest sheet in the stack directly to such substrate.   

Claims 17-18, 23-25 and 30 are directed to material being worked upon that do not further limit the apparatus claim 1.

Regarding claim 22, Liu teaches support element 60 that may be a flat panel for holding carbon nanotube film thereon (i.e., a substrate) that can be made of metal, plastic or glass (i.e., quartz) (Fig. 2 and para [0039]).  It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to also make the first substrate of Liu from a metal plastic or quartz material as a predictable, adequate supporting surface.  It has been held that the combination of KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).

Regarding claim 26, Liu, Fig. 2 illustrates the chamber 100 is defined by a plurality of attached walls (i.e., a shell) that further includes a lid or top (i.e., cover plate), bottom (i.e., baseplate opposite to the cover plate), a side wall illustrated near the feature 50 (i.e., a first side plate) an opposite side wall illustrated near the array 20 (i.e., a second side plate opposite to the first side plate), a third side wall running between the first and the second side walls (i.e., a third side plate) and an opposing fourth wall that is not shown in Fig. 2 (i.e., a fourth side plate opposite to the third side plate).  In the schematic depiction in Fig. 2, the fourth side wall or plate is not shown, but such wall, also running from the first side wall to the second wall, is a necessary feature, inherently taught in view of the teaching that the chamber 100 can be a vacuum chamber (Abstract).  Also, in view of the box-like configuration illustrated in Fig. 2, the fourth wall would predictably run substantially parallel to the third side wall to provide necessary space for pulling the film 40.  
Regarding the recitation of wherein the cover plate is capable of being opened, Liu teaches placing the carbon nanotube array into the chamber at para [0043].  At para [0019], Liu teaches fixing the substrate 10 of the array to a substrate holder 30 located in the chamber 100, using a buckle or an adhesive.  However, Liu is silent as to how the chamber is accessed.  Wirth teaches a multi-tape roll dispenser having a lid or cover member 4 that hinges from a side wall and opens for accessing all of the contents of the 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the chamber of Liu to further include the hinged cover as taught in Wirth for the predictable advantage of opening and closing the chamber to fully access all of the materials within the chamber, including the removal and replacement of nanotube arrays.

Regarding claim 27, which is being considered as if depending from claim 26, the cover plate of Wirth includes a first hinged end and an opposite end, both of which are understood as being “connected to” as well as “adjacent” to all of the side plates.   
  
Regarding claim 28, which is being considered as if depending from claim 27, Wirth includes an extending portion 30 opposite the hinge end.

Regarding claim 29, the first phrase of the claim is directed to material being worked upon, a super-aligned carbon nanotube array, that does not further limit the apparatus claim.  Regarding the recitation of a second substrate fixed in the plurality of grooves with different sizes, see the Section 112 rejection above.  On the merits, see the rejection of claim 1 above under Section 103 that is incorporated herein that would apply to a second substrate that could also be located on a specimen holder of Fan.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Liu/Lemaire/Zhang/Fan/Wirth as applied to claim 1 and further in view of Harges et al., US 2004/0060262 (hereafter Harges).
Regarding claims 4 and 5, Liu is silent concerning its chamber having an opening sized for removing a substrate (floor surface) out of the chamber or a fastener for fixing the floor surface to the chamber that can be taken out of the chamber.   
Harges teaches a vacuum processing system (vacuum packaging machine) with a hinged chamber cover 12 and handle 13 extending from a side of the cover, providing manual opening and closing of the vacuum chamber (Abstract; Fig. 1 and para [0017]).  Harges further teaches a plate 20 mounted on a floor of its chamber which provides a planar working surface for materials brought into the system of Harges (para [0019]),  
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the chamber of Liu to further include the hinged chamber cover of Harges for the advantage of maintaining a vacuum seal during use of the vacuum chamber as well as the advantage of efficient manual opening and closing of the chamber to fully access and remove and replace both processing materials being worked upon and tools/devices located within the chamber when vacuum is not being pulled.  It is well known to attach tooling, such as holding plates or substrates to a processing chamber floor with fasteners, such as bolts, screws or clips so that the tooling can be removed if need be if damaged, or for example, for cleaning.  It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to equip the apparatus of Liu/Lemaire/Zhang/Fan/Wirth with support plates that may be removable by using . 
	
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Liu/Lemaire/Zhang/Fan/Wirth as applied to claim 1 and further in view of Powell, US 6,786,935 (hereafter Powell).
Liu/Lemaire/Zhang/Fan/Wirth does not teach the claim limitation of the shell being made of a transparent material.  Powell, directed to a vacuum processing system having a lid (Abstract), teaches providing the process chamber lid with windows or other access features to allow a user to view the substrate in the chamber during vacuum processing and to monitor positioning of materials in the chamber prior to opening the chamber (col. 2, lines 32-41).  Although Powell does not teach making its entire processing chamber transparent, it would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the apparatus of Liu/Lemaire/Zhang/Fan/Wirth to provide some, or all of the chamber to be made with a transparent material so that all of the equipment and materials within the chamber are visible when the chamber lid is closed for the predictable purpose and advantage taught in Powell to provide for monitoring of the chamber during processing when the lid is closed and viewing of the chamber prior to opening the chamber.  It has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. MPEP 2141 discussing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).

Double Patenting
Claims 1, 4, 8-11, 17-19 and 21-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8. 10-11, 17-19 and 21-25 of copending Application No. 16/222,945 (reference application). Although not all of the claims at issue are identical, they are not patentably distinct from each other because the elements of a shell having an opening, first substrate, super-aligned carbon nanotube array and at least two drawing elements are recited in each of the independent claims of both of the applications.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding Applicant’s request to delay the filing of a terminal disclaimer until such time that any of the claims are indicated to be allowable, with reference to MPEP 804, the filing of a terminal disclaimer is not held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. MPEP 804.I.B.1.  

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Beijing Funate Innovation Technology Co., LTD, TW 201134755 (teaches a method and apparatus for making a carbon nanotube film from a carbon nanotube array using a stretching tool that contacts the array and draws the film from the array (para [0006] of attached translation); in an embodiment illustrated in Fig. 2, a carbon nanotube array disposed on a spirally wound flexible substrate is held in a “card slot” 122 (a cylindrical holding feature) that further includes narrow grooves for holding the substrate in a spiral form (para [0030] of attached translation).    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746